Citation Nr: 0519199	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to January 22, 2001 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision rendered by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA), that in pertinent part, granted a 70 percent 
evaluation for post-traumatic stress disorder (PTSD) and 
entitlement to a TDIU, effective January 22, 2001.  The 
appellant indicated disagreement with the effective date 
assigned for the award of a TDIU, and, after being furnished 
a Statement Of the Case, filed a substantive appeal.  

In November 2002, the appellant and his spouse testified at a 
hearing at the RO, and later, in April 2005, both testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are associated with the 
veteran's claims folder.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for service-
connected disabilities and entitlement to a TDIU was received 
on January 22, 2001.   

2.  Prior to January 22, 2001, the veteran's service-
connected disabilities consisted of post-traumatic stress 
disorder, rated as 30 percent disabling, a chronic low back 
condition, rated as 20 percent disabling, headaches as a 
residual of a cerebral concussion, rated as 10 percent 
disabling, and hemorrhoids, rated as noncompensably 
disabling.   

3.  There is no evidence of an informal or formal 
unadjudicated claim for a TDIU prior to January 22, 2001.  It 
is not factually ascertainable that a TDIU was warranted at 
any time during the year prior to January 22, 2001, which is 
the date in which the veteran filed his claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
2001, for the assignment of a TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In response to a January 2001 request for assignment of a 
TDIU, the veteran was specifically advised by VA, via a May 
2001 correspondence, of what information and evidence was 
necessary to substantiate his claim, and informed as to what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The May 2001 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). Thereafter, a June 2001 rating decision granted 
entitlement to a TDIU, assigning an effective date therefor 
of January 22, 2001.  The record reflects that the veteran 
was provided with notice of the June 2001 rating decision, 
and was provided with a Statement Of the Case in February 
2003, which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.

The Board notes that while the veteran was not specifically 
provided with the notice contemplated under 38 U.S.C.A. § 
5103(a) with respect to the earlier effective date issue, he 
was provided with 38 U.S.C.A. § 5103(a)-compliant notice with 
respect to the claim for a TDIU that ultimately led to the 
instant appeal.  The Board therefore finds that further 
notice under 38 U.S.C.A. § 5103(a) is not required.  See 
VAOPGCPREC 8-2003.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the Statement 
Of the Case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the May 2001 correspondence adequately notified 
the veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was afforded opportunities to set forth 
his contentions during hearings held before RO personnel and 
the undersigned Veterans Law Judge.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



II.  Factual Background

The record reflects that in August 1971, the RO granted 
service connection for a chronic low back disorder, headaches 
and hemorrhoids.  In April 1997, the RO granted service 
connection for PTSD.  A 30 percent evaluation was assigned.  
At such time, his combined service-connected disability 
rating was 50 percent.  

In a November 1997 decision, the Board denied a claim for 
service connection for schizophrenia.  The Board noted that 
the veteran's schizophrenia was not caused by service or 
resulted from his service-connected headache disability.  

In an October 1998 letter, the veteran's representative 
claimed entitlement to a higher rating for the veteran's 
service-connected PTSD.  In September 1999, the veteran 
underwent a VA examination.  Therein, the veteran reported 
that he last worked as a school bus driver in 1996.  The 
veteran did not elaborate as to why he left the job or why he 
continued to remain unemployed.  Following a mental status 
examination, the examiner noted that the veteran had clear 
evidence of paranoid schizophrenia.  He also had PTSD.  The 
examiner noted, however, that the paranoid schizophrenia was 
the primary condition that impaired his occupational and 
social functioning.  

In an October 1999 decision, the RO continued the 30 percent 
evaluation for the veteran's service-connected PTSD.  He was 
notified of the decision and of his appellate rights by way 
of a letter dated that same month.  

In March 2000, VA received a copy of an electronic inquiry 
that was originally directed to the First Lady of the United 
States, Mrs. Hillary Clinton.  The inquiry was written by the 
veteran's spouse and concerned the veteran's VA benefits, 
medals, and post exchange privileges.  In a May 2000 letter, 
the RO advised the veteran of the receipt of the inquiry.  
They advised him as to the status of various VA benefits, and 
further advised him to request a reevaluation if he believed 
that any of his service-connected conditions had worsened in 
severity.  There was no response to the RO's letter.  

On January 22, 2001, the RO received the veteran's VA Form 
21-8940, Application for Increased Compensation Based Upon 
Unemployability.  On the application, he stated that in 1994 
he became too disabled to work.  In later contact with VA, he 
stated that he received all medical treatment through the VA 
medical center.  

Thereafter, the RO obtained the veteran's VA outpatient 
treatment records for the period from August 2000 to January 
2001.  Records in August and November 2000 show treatment for 
non-service-connected schizophrenia.  

The veteran underwent a VA mental disorders examination in 
May 2001.  Therein, he stated that he quit his job in 1995 
due to schizophrenia.  Upon mental status examination, the 
veteran had auditory hallucinations, paranoia, and PTSD 
content.  There was no suicidal ideation or homicidal 
ideation.  His short and long-term memory was normal.  His 
sad affect was congruent with depressed mood.  The Axis I 
diagnoses were schizophrenia, paranoid type, and PTSD.  A 
Global Assessment of Functioning score of 45 was assigned.  
The examiner commented that there was no increase or decrease 
in the veteran's symptoms of PTSD.  

In the June 2001 decision, the RO assigned a 70 percent 
evaluation for the veteran's PTSD and granted entitlement to 
a TDIU, both effective January 22, 2001.  

III.  Analysis

The appellant essentially contends that an effective date in 
1995 is warranted, as that was the date when he was last 
employed.  Additionally, he contends that he has continuously 
appealed the evaluation for his service-connected PTSD.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
see also 38 C.F.R. § 3.400(o)(1) (2004).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125 (1997).  The term  
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . .  may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an Statement Of the 
Case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2004).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against granting an earlier effective date 
for the award of a TDIU.  

In this respect, the Board finds no evidence of an earlier 
claim or informal claim for a TDIU.  There is no evidence to 
suggest that the veteran appealed the April 1997 decision 
that granted service connection for PTSD, as alleged.  
Additionally, the veteran did not appeal the October 1999 
decision that continued the 30 percent evaluation for PTSD.  
The RO advised the veteran in May 2000 to notify it if he 
wished to file a claim.  However, there is no notice of 
record until January 22, 2001, the date the RO received the 
veteran's claim for an increased rating for service-connected 
disabilities and a TDIU.  Hence, the Board finds that the 
veteran's claim was received on January 22, 2001.  

The evidence received in connection with the claim does not 
show that it was factually ascertainable that an increase in 
disability had occurred prior to January 22, 2001, so as to 
merit the award of TDIU benefits.  Rather, the supplied VA 
outpatient treatment records note that treatment primarily 
for the non-service-connected schizophrenia.  The RO has 
interpreted the May 2001 VA examination results as showing an 
increase in the veteran's social and occupational 
functioning.  However, as the date of the VA examination is 
subsequent to the effective date assigned by the RO, it 
offers no basis for the assignment of an earlier date.  

Additionally, in the one-year period prior to the filing of 
his claim, the evidence does not show that the veteran was 
unable to secure of follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The 
associated VA outpatient treatment records do not show that 
the veteran was unable to maintain employment due to his 
service-connected disabilities.  While there is evidence that 
he quit working in approximately 1995, the evidence 
indicates, however, that unemployability was due to non-
service-connected disability.  In this respect, during VA 
examination in September 1999, the examiner noted that 
schizophrenia was the primary condition that impaired his 
occupational and social functioning.  Later, during the VA 
examination in May 2001, the examiner noted that the veteran 
quit his job due to schizophrenia.  The examiners both noted 
that the veteran's service-connected PTSD and non-service-
connected schizophrenia were distinct psychiatric 
disabilities.  

The Board appreciates the sincerity of the veteran and his 
spouse's belief in the merits of the claim, and their 
testimony at the hearing before the undersigned.  However, in 
view of the foregoing, the Board concludes that it was not 
factually ascertainable that a TDIU was warranted within the 
one-year period prior to January 22, 2001, which is the date 
of receipt of the veteran's formal claim.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is, 
accordingly, denied.


ORDER

Entitlement to an effective date prior to January 22, 2001, 
for the grant of a TDIU is denied.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


